Incomplete Response
The reply filed on June 01, 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
Applicants did not respond to the election of species requirement. 
                         Election of Species Requirement
This application contains claims directed to more than one species of the generic thermoplastic polymer. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The  thermoplastic polymer species are as follows per claim 2:
polyetherimide, polycarbonate, polysulphone, polyphenylene sulphone, polyphenylene oxide, polyethersulphone, acrylonitrile- butadiene-styrene copolymer, acrylonitrile-styrene-acrylate copolymer, polyvinyl chloride, polyacrylate, polyester, polyamide, polypropylene, polyethylene, polyaryl ether ketone, polyether, polyurethane, polyimide, polyamide imide, polyolefin, polyarylene sulphide, their copolymers and polymer blends based on said polymers and/or copolymers.
This application contains claims directed to more than one species of the generic composition. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
	(i) a composition comprising a polymer and a water-soluble agent; and
(ii) a composition comprising a polymer, a water-soluble agent and an anti-agglomeration agent per claim 20.
Applicant is required, in reply to this action, to elect a single species of thermoplastic polymer species from claim 2 AND a single species of composition to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1.
A telephone call was made to Mr. Patrick T. Muffo on July 22, 2022 to request an oral election to the above election of species requirement, but did not result in an election being made.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
 					 	/ANA L. WOODWARD/                                                                 Primary Examiner, Art Unit 1765